Appellant insists that we erred in what we said, and also in that we did not say anything about his third bill of exceptions. We are satisfied that what we said was correct, and we did not discuss said third bill of exceptions because of our belief that it was taken under a misapprehension. It is now insisted that we should discuss it.
Appellant was on trial for manufacturing mash. Bill No. 3 recites that certain witnesses having sworn that they found appellant in a car with a still in boxes, were also asked if they found anything in a wagon about four and one-half miles from there on Sunday morning, the same day the still was found in appellant's car. This was objected to for the reason that appellant was being tried for transporting a still and equipment, etc., and that to prove that he was seen that same morning four and one-half miles away with mash in barrels in a wagon, had no bearing on the issue; that the court overruled the objection and permitted Mr. Carter to swear that he found two barrels of mash in the wagon on that day and that appellant was trying to drive said wagon down the road, etc. The terms of the bill manifest the fact that it has no application, *Page 441 
and we are still of opinion that it was taken under a misapprehension. In manifests no error.
The motion for rehearing will be overruled.
Overruled.